Citation Nr: 0331564	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  01-08 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an ear disorder.

4.  Entitlement to service connection for residuals of a 
right leg injury and scars.

5.  Entitlement to service connection for emphysema.

6.  Entitlement to service connection for lung cancer.

7.  Entitlement to service connection for a bilateral knee 
disorder secondary to the service-connected disability of the 
feet.

8.  Entitlement to service connection for a back disorder 
secondary to the service-connected disability of the feet.

9.  Entitlement to service connection for a bilateral hip 
disorder secondary to the service-connected disability of the 
feet.

10.  Entitlement to an increased rating for callus formation 
of the feet with history of bilateral plantar warts, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from April 1947 to April 
1950.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from ratings decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In correspondence received in August 
2002 the veteran's representative indicated that the veteran 
no longer wanted a Board or RO hearing.

FINDING OF FACT

A physician has linked the veteran's tinnitus to service.


CONCLUSION OF LAW

Tinnitus was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  In view of the disposition 
on the issue of tinnitus,  the VCAA need not be addressed for 
this matter. 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


At the March 2001 VA audiological examination the veteran 
made complaints of ringing in the years since the 1950s.  
While VA examiners have noted the veteran's complaints of 
tinnitus, the VA examiners did not state whether the 
veteran's tinnitus was related to his military service.  A 
June 2000 private examiner did state, however, that the 
veteran's tinnitus could be the result of noise exposure 
while serving in the military.  The June 2000 private 
examiner noted that there was no evidence of definite prior 
injury.  Resolving all doubt in the veteran's favor, the 
Board finds that the June 2000 private examiner's opinion has 
linked the veteran's tinnitus to service.  As such, service 
connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).   While the October 2001 Statement of the Case 
provided the veteran with notice of the law and implementing 
regulations of the VCAA, the veteran was not provided with 
specific written notice of the information necessary to 
substantiate the claims, and in particular what evidence, if 
any, would be gathered by the veteran, and which evidence 
would be provided by VA.  Such notification must be 
provided-including notice that the veteran has a full year 
to respond to the VCAA notice.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  

In addition, a review of the claims file reveals that the 
veteran has not had the chance to undergo a VA examination 
that addresses his contentions concerning the issues of 
entitlement to service connection for: an ear disorder, 
residuals of a right leg injury and scars, a bilateral knee 
disorder secondary to the service-connected disability of the 
feet, a back disorder secondary to the service-connected 
disability of the feet, and a bilateral hip disorder 
secondary to the service-connected disability of the feet.

As for the issue of entitlement to an increased rating for 
callus formation of the feet, the Board finds that as new 
regulations pertaining to Diagnostic Code 7819 have been 
promulgated (the rating criteria at 38 C.F.R. § 4.118 were 
changed effective August 30, 2002), this case should again be 
reviewed prior to adjudication by the Board.

Therefore, in order to ensure due process, the case is 
REMANDED for the following actions:

1.  The veteran's claims folder should be 
reviewed to ensure that all VCAA notice 
and development obligations have been 
satisfied.  This action should include 
written notice to the veteran and his 
representative of the provisions of the 
VCAA and the laws applicable to the 
claim, as well as the roles of VA and the 
veteran in identifying and gathering 
evidence relevant to the claim per 
Quartuccio.
  
2.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature and etiology of any ear (not 
including tinnitus), right leg with scar, 
knee, back, and hip disorder found to be 
present.

As for any such diagnosed ear and right 
leg with scar disability, the examiner(s) 
should offer an opinion as to whether it 
is at least as likely as not that the ear 
disability or right leg with scar 
disability is related to the veteran's 
military service.

As for any diagnosed bilateral knee 
disorder, back disorder, and hip 
disorder, the examiner(s) should offer an 
opinion as to whether it is at least as 
likely as not that any diagnosed knee, 
back, or hip disorder is related to the 
veteran's service-connected disability of 
the feet.  A complete rationale for all 
opinions expressed should be provided.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected callus 
formation of the feet with history of 
bilateral plantar warts.  The examiner 
should specifically opine whether foot 
pain is at least as likely as not 
attributable to the service-connected 
foot disability.

4.  The issues should again be reviewed 
on the basis of the additional evidence.  
If the benefits sought are not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                     
______________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



